UNITED STATES BANKRUPTCY COURT                                     Return Date: 2/ 4 /20
SOUTHERN DISTRICT OF NEW YORK                                             10:00 A.M.
---------------------------------------------------------X
In re:
                                                             Chapter 11
   BRANDON D. GIOFFRE                                        Case No. 19-22038-rdd
                               Debtor
----------------------------------------------------------X
                  NOTICE OF HEARING ON DEBTOR'S COUNSEL’S
                  APPLICATION TO WITHDRAW AS DEBTOR’S COUNSEL

To the Debtor, all creditors and other parties in interest:

       PLEASE TAKE NOTICE, that a hearing will be held before the HONORABLE
ROBERT D. DRAIN, at his courtroom at 300 Quarropas Street, White Plains, New York 10601
on the 4th day of February, 2020, at 10:00 A.M., upon an Application filed by NATHAN
HOROWITZ, ESQ. to withdraw as counsel to the Debtor.

The complete application, and all exhibits, are on file with Clerk of the Bankruptcy Court at 300
Quarropas Street, White Plains, New York, and may be examined there during regular business
hours, or through the PACER system.

Any objections to the Application must be filed with the Clerk of the Court, at 300 Quarropas
Street, White Plains, New York 10601, and served so that it is received by Nathan Horowitz,
Esq., One Barker Avenue, 3d Floor, White Plains, New York 10601, such service and filing to be
by on or before 5:00 P.M. on January 25, 2020.

This Notice is provided pursuant to Bankruptcy Rule 2002 in order to provide all creditors and
parties in interest an opportunity to object to the Application. Should no objection be timely
filed, an Order may be entered without a hearing.

Dated: White Plains, N.Y.
       December 1, 2019                                      /s/ Nathan Horowitz
                                                             Nathan Horowitz, Esq.
                                                             Attorney for Debtor
                                                             One Barker Ave, 3d Floor
                                                             White Plains, N.Y. 10601
                                                             (914) 684-0551
UNITED STATES BANKRUPTCY COURT                                     Return Date: 2/ 4 /20
SOUTHERN DISTRICT OF NEW YORK                                             10:00 A.M.
---------------------------------------------------------X
In re:
                                                             Chapter 11
   BRANDON D. GIOFFRE                                        Case No. 19-22038-rdd
                               Debtor
----------------------------------------------------------X
                   APPLICATION TO WITHDRAW AS DEBTOR’S COUNSEL

Nathan Horowitz, as and for his Application to withdraw as Debtor’s counsel, respectfully states
as follows:

1. The Chapter 11 herein was filed on January 8, 2019.             The Debtor has remained in control
of its assets, as a Debtor in Possession. No Trustee was appointed.
2. The Court has jurisdiction over this matter pursuant to 11 U.S.C.105 and 327, and applicable
Bankruptcy Rules.
3. At the time of the filing of the proceeding, there was a clear goal in mind. That with his new
employment, Debtor could generate sufficient income to propose a Plan to pay the mortgage
arrears on his home and retain the home for him and his family.
4. Reaching the goal of preserving the home would also entail dealing with two (2) large
judgments and judicial liens on the home.
5.   At the commencement of the case, Debtor was very interested in the proceedings, and
worked with counsel on the monthly operating statements, opening new bank accounts, and
fulfilling his obligations.
6.   Several months into the case, the Debtor indicated that his new employment would result in
a relocation to the Western half of the United States. At that point, discussions were had
regarding the house and a real estate broker was retained to list the house for sale.
7. At about the same time, negotiations were engaged with counsel for one of the substantial
judgment creditors. By July 2019, a tentative settlement was reached and creditor’s counsel
circulated a Stipulation. After further negotiations, only one (1) issue remains.
8. Unfortunately, and since about the same time, the Debtor has failed to stay in touch with
Counsel on a regular basis.         It has taken several emails to get a response, and although Debtor
states he will do what is requested, he has failed to keep up with the operating statements, and
has failed to engage with counsel to close up the tentative settlement or agree to take other
actions that have been recommended.    When we have spoken, Debtor has indicated he will
decide and get back to me. But there is no followup response.
9.     With this failure of communication, counsel cannot adequately represent Debtor and does
not want to expending energy and time, with no apparent goal in mind.
WHEREFORE, counsel respectfully requests to be relieved as Counsel to Debtor.
Dated: White Plains, NY 10601
       December 1, 2019
                                            /S/ Nathan Horowitz
                                            NATHAN HOROWITZ
